At a former day of this term the judgment herein was affirmed. Appellant has filed a strong motion for rehearing, ably presented, that the affirmance is erroneous.
1. Contention is made as appellant gave an account of his possession of property that had been recently theretofore stolen from the burglarized house, it devolved upon the State to show this statement false, otherwise he should be found not guilty. This proposition is very sound, and has been sustained by this court in quite a number of decisions. See Pharr v. State, 7 Texas Crim. App., 472. The Pharr case has been followed in quite a number of well considered opinions, and we think unquestionably and correctly states *Page 24 
the law. If the State, however, overcome this explanation of the accused, or there is evidence in the record of sufficient weight and importance to authorize the jury to believe the statement untrue, then the State would be entitled to a verdict. While the writer might have found a different verdict, or taken a different view of the testimony than that taken by the jury, yet we are of opinion there is evidence in the record which justifies the jury in disregarding appellant's statement of his purchase of the alleged stolen goods. It is difficult for this court to pass upon the weight and sufficiency of testimony, and we would not undertake to do so where there is a conflict or sufficient evidence to overcome the reasonable doubt and presumption of innocence. The jury are the judges of the weight of testimony and credibility of witnesses, and it is almost an impossibility to place on paper the testimony of a witness so as to convey upon the Appellate Court the environments of the witness. It may be fair to read, and yet when delivered before a jury it may convince them of the fact that the witness is or is not telling the truth or that he is truthful. We would not, therefore, feel justified, under the circumstances, in setting aside this verdict for the reason that the jury were in error in convicting appellant.
2. It is strongly urged, and with great cogency and ability, that the charge in regard to the explanation given by appellant of his possession of the goods at the time he was found in possession, is erroneous. The charge follows the form prescribed by this court in Wheeler v. State, 34 Tex.Crim. Rep.. This form of charge has been sustained by this court in so many cases that we do not feel authorized in overruling them. The writer has questioned the correctness of that form, and has thought, and still thinks, it is upon the weight of testimony, but it has been so long followed and upheld that I do not feel authorized now to ask it be set aside or overruled. In quite a number of cases the writer has suggested that it is a safer and much sounder rule to charge the jury in accordance with the statements made by the accused. For instance, if the accused's statement is that he bought the property from a named person or traded for it, to simply instruct the jury that if the accused bought the property as he stated or traded for it, and they should so find, they should acquit, or if they had a reasonable doubt thereof they should acquit. This is a much simpler charge and would have no confusing elements in it, and would be free from any criticism as being upon the weight of evidence.
As the motion for rehearing presents the matter, we are of opinion that it should be overruled, and it is accordingly so ordered.
Overruled. *Page 25